DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 12 August 2022.
No claims have been amended.
No claims have been canceled.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting




The nonstatutory double patenting rejection of the pending claims on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,742 B2 is respectfully withdrawn;  as a Terminal Disclaimer was filed on 12 August 2022 and approved on 14 August 2022.

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  Salihi, US Patent 10,708,742 teaches a method and system for selling wireless service at a point-of-sale based on receiving a wireless service selection and an amount of wireless service.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The invention teaches a system and method for receiving at a point-of-sale terminal at least one of the following:  a type of wireless service and an amount of wireless service.  The point-of-sale terminal receives payment for the selection and transmits to the wireless provider system that payment has been received and the wireless provider system monitors and controls the authorized wireless service which has been selected and paid for.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comment on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687